Citation Nr: 0424643	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  96-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel




INTRODUCTION

The veteran had active service from November 1979 to 
September 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for arthritis of the 
hands.  The case was subsequently transferred to the Winston-
Salem, North Carolina RO.  The Board remanded the case in 
November 1997 for further evidentiary development.  In a 
November 1998 decision, the Board denied the claim for 
service for arthritis of the hands.

The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 
Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) (2003).  In 
March 2001, the Court vacated the Board's November 1998 
decision pursuant to the Secretary's unopposed joint motion 
for remand requesting reconsideration of the claim under the 
revised laws.

The case was before the Board again in May 2002 at which time 
the Board denied the claim for service connection for 
arthritis of the hands.  The veteran subsequently appealed 
this decision to the CAVC.  In January 2004, the CAVC vacated 
the Board's May 2002 decision and remanded the claim for 
additional development pursuant to the terms of a Joint 
Motion for Remand.  In October 2003, the Board remanded the 
case to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  The AMC completed 
the requested development and, absent the veteran's 
submission of any evidence and/or information not previously 
considered by the agency of original jurisdiction (AOJ), 
recertified the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record reflects varying diagnoses relative to the 
disability of the veteran's hands during and after service.

2.  The most recent examination of record, conducted after 
review of the record, establishes that the veteran does not 
have any current disability of the hands related to service 
or any events therein.


CONCLUSION OF LAW

Arthritis of the hands was not incurred or aggravated in 
service and is not presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and provide notice

The veteran seeks service connection for arthritis of the 
hands.  As indicated in the Introduction, the provisions of 
the VCAA were enacted into law during the pendency of this 
appeal.  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was rendered many 
years prior to the passage of the VCAA.  An August 1991 
Statement of the Case (SOC) advised the veteran of the legal 
standards applicable to the claim, and the Reasons and Bases 
for denying her claim in the initial AOJ decision.  An SOC 
was reissued in June 1996 based upon her statement that the 
original SOC had not been received.  In June 1996, the RO 
advised her that VA would obtain records from the U.S. Army 
Hospital at Fort Blix, TX (otherwise referred to as William 
Beaumont Army Medical Center) (hereinafter WBAMC) on her 
behalf.  A February 1997 Supplemental Statement of the Case 
(SSOC) advised her that claimed outpatient treatment records 
from WBAMC were unavailable.  By letter dated June 27, 1996, 
the RO advised her that she held the ultimate responsibility 
in obtaining and submitting such records on her behalf.  By 
letter dated September 28, 1996, WBAMC advised the RO of the 
unavailability of records, and the RO's February 1997 SSOC 
advised the veteran of these findings.

A November 1997 Board remand advised the veteran that VA 
medical examination was necessary to substantiate her claim.  
In June 1998, the veteran was advised by SSOC of the 
examination results and the Reasons and Bases for continuing 
the denial of her claim.  In November 1998, the Board issued 
a decision denying her claim which included extensive 
analysis of the evidence reviewed and the Reasons and Bases 
for its decision.  Another Board decision dated May 2002 
delineated for her the dispositive issue in the case; whether 
she manifested any current disability of the hands related to 
events in service.  This decision advised her of the reasons 
for denying her claim that the VA examination report obtained 
was inadequate.

On January 24, 2004, the AMC provided the veteran a VCAA 
letter notifying her of the relative duties on the part of VA 
and herself in developing the claim.  This letter included 
sections entitled "What is VA's Duty to Assist You To Obtain 
Evidence For Your Claim," "What Do We Still Need from 
You," "Where Should You Send What We Need," "How Soon 
Should You Send It," "Can You Take Longer Than 60 Days to 
Send Us What We Need," "How Can You Contact Us," "What is 
the Status of Your Claim and How You Can Help (including 
subsections of 'We have received the following,' 'VA is 
responsible for getting the following evidence,' and 'On your 
behalf, VA will make reasonable efforts to get the following 
evidence'), "How Can You Help VA," "What the Evidence Must 
Show" (including a subsection of 'What Must the Evidence 
Show to Establish Entitlement to the Benefit You Want'), and 
"How Will VA Help You Obtain Evidence for Your Claim."  
This letter also provided the veteran examples of evidence 
which may have a tendency to establish a current disability 
of the hands, including military records, lay statements, 
statements from service medical personnel, employment 
physical examinations, private medical records, pharmacy 
prescription records and insurance physical examination 
reports.  She was also advised to "[s]end us any medical 
reports you have," and that any statements submitted on her 
half should contain a certification that the information was 
true based on best information and knowledge.  Based upon the 
above, the Board finds that VA has satisfied the duty to 
notify content requirements of both 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has been represented by 
counsel before the CAVC who has supplemented the record with 
argument and reference to treatise materials.  The 
dispositive issue concerns whether the veteran manifests a 
current disability of the hands related to service.  The 
claimant has had over a decade to establish this basic point, 
and has identified for the RO all potential records that 
would form a competent source of information and/or evidence 
to establish that fact.  The lack of a current diagnosis 
after so much time speaks loudly to the merits of the case, 
and the veteran has had ample opportunity to identify all 
available records.  On this record, the Board finds that any 
defect with respect to the VCAA timing requirement in this 
case was harmless error.  See 38 C.F.R. § 20.1102 (2003) (an 
error or defect by the Board which does not affect the merits 
of the issue or the substantive rights of a claimant will be 
considered harmless error and not a basis for vacating or 
reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained the veteran's service 
medical records and VA clinic records.  The RO has requested 
outpatient treatment records from WBAMC under both her maiden 
and married names, but letters dated February 6, 1993 and 
March 31, 1993 from WBAMC indicate that there are no 
available records as claimed.  The veteran was advised by a 
June 1996 SOC of the unavailability of those records.  The RO 
conducted another search for the claimed records in June 1996 
at which time the RO provided her notice, by letter dated 
June 27, 1996, that she held the ultimate responsibility in 
obtaining and submitting such records on her behalf.  By 
letter dated September 28, 1996, WBAMC advised the RO of the 
unavailability of records.  The RO's February 1997 SSOC 
advised the veteran of the response from WBAMC.

In addition, VA obtained medical examinations and opinion as 
necessary to substantiate the claim.  An April 1998 
examination report reflects review of the claims folder, and 
directly answers questions posed by the Board in its November 
1997 remand order.  Before the Court in 2001, the veteran's 
then attorney representative argued that VA failed to fulfill 
the duty to assist by not providing an adequate VA medical 
examination.  In this respect, it was argued that the VA 
examination report failed to reflect a thorough review of the 
claims folder and discussion of the medical facts of this 
case.  For instance, her attorney cited to the fact that the 
VA examiner's use of "_______ vein syndrome" of the hands 
reflected a misunderstanding that the veteran was given an 
in-service diagnosis of deQuervain's disease.  It was noted, 
by referencing treatise materials, that deQuervain's disease 
is a form of articular rheumatism involving the tendon 
sheaths.  It was also noted, by referencing treatise 
materials and an April 1993 VA opinion, that the VA examiner 
in 1998 failed to articulate how the veteran's clinical 
findings of an elevated sedimentation rate (ESR), swelling 
and tenderness of the PIP joints, symmetrical distribution of 
arthritis in the hands and knees, and synovial thickening of 
the knees did not correspond to a diagnosis of arthritis.  
Based on these alleged discrepancies, it was argued that the 
examiner failed to review relevant medical evidence in 
arriving at the opinion that the veteran did not manifest 
arthritis of the hands. 

The Board has carefully reviewed the April 1998 VA 
examination report, and finds that the examination report is 
more than adequate for rating purposes.  It is obvious from 
the examination report that the VA examiner reviewed and 
considered all of the evidence mentioned by the veteran's 
attorney.  First, the examination report notes "Patient's C-
file reviewed for this exam."  Second, the examination 
reference to "_______ vein syndrome" of the hands instead 
of deQuervain's disease appears to be a medical term which 
could not be interpreted on dictation.  The discussion 
section clearly reflects the examiner's understanding that 
the veteran's "___ vein" syndrome involved the "extensor 
tendons to the bilateral thumbs."  This understanding is 
entirely consistent with the definition provided by the 
veteran's attorney which defines deQuervain's disease as 
tenosynovitis of the tendons of the thumb.  The Merck Manual 
of Diagnosis and Therapy, 17th Edition, pp. 1367-8 (1992).  
Third, the examiner also clearly and correctly documented the 
veteran's history of proximal interphalangeal joint (PIP) 
swelling, negative ANA testing and elevated sedimentation 
(SED) rate.  The examiner specifically found that the veteran 
did not manifest "the usual findings of rheumatoid arthritis 
which affects the MP (metacarpophalangeal) joints."  Fourth, 
the Board notes that the veteran attorney's representation 
that the veteran was treated for arthritis in service is not 
supported by the evidence of record.  At best, she was given 
a diagnosis of "probable" arthritis that was not supported 
by x-ray examination.  The Board, therefore, finds no basis 
to the assertion that the April 1998 VA examination report is 
inadequate for rating purposes.

Based upon the above, the Board also finds that VA has 
satisfied the duty to assist requirements of the VCAA.  The 
CAVC has concluded that the VCAA does not require a remand 
where a claimant was fully notified and aware of the type(s) 
of evidence required to substantiate the claim and that no 
additional assistance would aid in further developing a 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, it is evident that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim, the VCAA does not require 
further assistance.  Wensch v. Principi, 15 Vet. App. 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.

II.  Factual Background

Service medical records demonstrate the veteran was seen in 
August 1991 for intermittent swelling in the hands and feet, 
and some cyclic edema was noted.  She admitted to increased 
use of table salt, and was advised to reduce her intake of 
sodium and return to the clinic if problems persisted.  She 
was evaluated in October 1984 for chronic bilateral wrist 
pain with pain on gripping.  The assessment was deQuervain's 
disease.  A physical profile was issued prohibiting push-ups 
for three weeks.  Clinical records show that when the veteran 
was seen in May 1990 she gave a six year history of pain in 
the wrists, MP and PIP with occasional swelling and 
stiffness, reportedly worse in the morning and in cold 
weather.  Physical examination at that time revealed no 
edema, deformity or restriction of motion in the hands or 
wrists.  The assessment was probable arthritis.  In July 
1990, the veteran was seen for complaint of aching pain in 
the left wrist and shoulder.  Objective findings included 
full range of motion in both joints, with no deformity or 
effusion.  The impression was musculoskeletal pain.  On the 
medical history portion of her June 1990 separation 
examination, the veteran reported a history of arthritis.  
However, no pertinent clinical findings were recorded.

Received in November 1990 was the veteran's application for 
service connection for conditions including arthritis of the 
hands.

On VA examination, conducted in December 1990, the veteran 
complained of pain and stiffness in the fingers and wrists, 
as well as swelling in the wrists.  She gave a history of 
arthritis, reportedly diagnosed by x-rays in service, and 
indicated that she was taking medication prescribed by VA for 
arthritis.  Physical examination disclosed that the fingers 
of both hands exhibited no tenderness.  Range of motion of 
both wrists, carpal and finger joints, was unrestricted and 
painless.  No abnormalities were indicated on x-ray studies 
of the wrists and hands.  The diagnosis was arthritis of the 
hands by history.

On April 1993 VA examination the veteran reported the history 
of pain and swelling in the hands and fingers during service.  
She reported that doctors had told her she had rheumatoid 
arthritis.  Symptoms had reportedly worsened with the passage 
of time.  On examination, the veteran indicated she had 
tenderness and swelling, mostly in the PIP joint and a slight 
ache in the distal interphalangeal joint (DIP) joints 
symmetrically.  The symptoms occasionally prevented her from 
writing and she was unable to work as a typist due to severe 
pain.  Examination of the joints revealed that the left hand 
was worse than the right.  There was a slight increase in the 
synovia on the medial aspect of the left wrist, which was 
tender to palpation.  There was also pain which radiated from 
the ulnar aspect of the left hand to the elbow.  The right 
wrist was nontender.  All PIP joints were increased in size 
and tender on both hands, and the DIP joints of the pointer 
and middle fingers were tender bilaterally, with no bony 
abnormalities.  The veteran's grip was described as good, but 
painful in the left hand.  She had good range of motion of 
all fingers.  The examiner's assessment was that the history 
and clinical aspects were considered compatible with 
underlying rheumatoid arthritis, due to the symmetrical 
distribution in the veteran's hands and knees.  Signs and 
symptoms in both hands were considered compatible with 
rheumatoid arthritis.  X-ray findings for both hands were 
normal.  It was recorded that the veteran had a history of 
rheumatoid arthritis, although the rheumatoid factor and ANA 
were negative.  Acute arthritis was considered a certainty on 
the basis of sedimentation rate.  The examiner stated further 
"[w]ith distribution on left wrist, there is a little bit of 
increased synovia in that area and there seems to be a medial 
aspect of the hand from the wrist to the fingers, the thumb 
area and the half of the middle of the third finger on the 
slight thenar eminence all compatible with, including the 
positive Tinel's sign, a carpal tunnel on the left hand which 
also, again, may be precipitated by what I think is a 
rheumatoid arthritis."

A VA medical certificate, dated in January 1994, reflected 
the veteran's complaint of intermittent arthralgias, pain and 
swelling in the DIP, PIP, and wrist joints, bilaterally, 
which was worse in the morning.  The examiner's assessment 
was that the reported arthralgias were atypical and there 
were no active signs at the time.  However, it was considered 
that this could be early rheumatoid arthritis or other 
rheumatologic disease of systemic lupus erythematosus.

A September 1994 VA clinical record next reveals the 
veteran's complaint of bilateral wrist and hand pain which 
was worse in the evening after working, and worse on the left 
than the right.  Pain was primarily noted on dorsiflexion of 
the wrists.  She also reported paresthesias of the fourth and 
fifth fingertips and paresthesias of the right digits, 
although she was unsure which ones, and swelling of the 
fingers.  She denied weakness and right hand pain.  Physical 
examination disclosed no tenderness or effusion in the hands 
and wrists, with full painless range of motion in the wrists 
and fingers, bilaterally.  Sensation was intact, bilaterally, 
and strength was 5/5.  The assessment was bilateral wrist and 
hand pain possible overuse syndrome.  In November 1994, she 
was seen with complaints including swelling of both hands and 
left wrist pain.  However, the veteran was apparently not 
seen by a physician at that time.

A July 1995 VA clinical record notes the veteran's complaint 
of chronic left-sided body pain, primarily in the joints, 
including the left wrist, as well as intermittent weakness in 
the left hand, and hyperesthesia in the fingers on the left 
side.  Objective findings showed the veteran had full range 
of motion in the wrists which were non-tender.  The 
assessment was chronic left-sided pain.

On VA examination, conducted in April 1998, the veteran 
reported that she had been told she had arthritis in 1982 
when she was seen with apparent vein syndrome of the wrists.  
At that time of examination her hands reportedly hurt 
constantly.  The pain was primarily in the PIP joints of all 
digits.  She also complained of bilateral wrist tenderness.  
It was noted the veteran had been worked up with rheumatoid 
factor and ANA, all of which were negative, and she had 
apparently had some elevated SED rate in the past.  Objective 
examination revealed no obvious swelling or deformity.  The 
examiner recorded that the veteran had full flexion and 
extension of all MP, proximal PIP joints and distal PIP 
joints.  There were no anatomical defects.  The veteran could 
touch all fingers.  She had normal strength and dexterity of 
the hands.  Neurologic examination indicated there was no 
decrease in two point discrimination or findings of any 
sensory or motor loss on testing of each individual nerve of 
each hand. Strength appeared to be 5/5 bilaterally.  There 
appeared to be no objective evidence of pain on motion.  On 
examination of the wrists there was no swelling or deformity.  
The veteran had full extension of 70 degrees and extension of 
80 degrees.  She had ulnar deviation of 45 degrees and radial 
deviation of 20 degrees, bilaterally.  There was no objective 
evidence of pain in the wrist.  X-rays of both hands and 
wrists revealed no evidence of degenerative joint disease.  
The diagnoses were bilateral hand pain with normal 
examination and no degenerative joint disease; bilateral 
wrist pain with normal examination and no degenerative joint 
disease.  The examiner commented that the veteran stated she 
had pain in both wrists and hands, which were not the usual 
findings of rheumatoid arthritis that affects the MP joints.  
The veteran had absolutely no tenderness or signs of 
arthritis on physical examination.  Strength was felt to be 
completely within normal limits as was movement and 
neurological examination.  After review of the file, it was 
commented that the veteran was treated for bilateral 
"___vein syndrome" involving the extensor tendons to the 
bilateral thumbs, but the examiner found no medical evidence 
to indicate that the veteran had a disorder of the wrist or 
hands that had its onset during active service.

The VA clinical records added to the claims folder in April 
2002 show treatment for left and right knee disability.  An 
April 1999 clinical record noted negative rheumatoid and ANA 
tests as well as an ESR within normal limits (WNL).  These 
records do not reflect treatment or diagnosis for a wrist or 
hand disability nor a diagnosis of rheumatoid arthritis.

In support of the claim, the veteran's attorney before the 
Court argued that the April 1993 VA opinion of a possible 
diagnosis of rheumatoid arthritis was consistent with current 
medical treatises.  In this respect, it was highlighted that 
90% of patient's with rheumatoid arthritis have an elevated 
ESR, and that findings of synovial thickening of the knees, 
symmetrical distribution of arthritis and swelling of the PIP 
joints are classical criteria used for diagnosing rheumatoid 
arthritis.  The Merck Manual of Diagnosis and Therapy, 17th 
Edition, pp. 1306-7 (1992); Cecil Textbook of Medicine, 20th 
Edition, pp. 1459-66 (1996).  It is also noted that 20% to 
30% of patients with rheumatoid arthritis have a negative 
rheumatoid factor.  Id.  The definition for deQuervain's 
disease was given as tenosynovitis of the tendons of the 
thumb, a condition usually occurring after repetitive use.  
The Merck Manual of Diagnosis and Therapy at 1367-8.  It is 
noted that deQuervain's disease is a form of articular 
rheumatism which involves an inflammation of tendon sheaths.  
The Merck Manual of Diagnosis and Therapy at 1306, 1367-8; 
Cecil Textbook of Medicine at 1462; Stedman's Medical 
Dictionary, 26th Edition, pp. 1543-44 (1995).  Finally, 
citing to the Physician's Desk Reference, it is argued that 
the veteran's treatment with non-steroidal medicines such as 
Indocin and Disalcid (salsalate) is further proof that she 
manifests arthritis of the wrists and hands. 

III.  Analysis

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 2002).  Such a 
determination requires a finding of a current disability 
which is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307 and the veteran presently has the same condition; (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and arthritis is manifested to a degree of 10 percent or more 
within one year from the date of termination of such service, 
then arthritis shall be presumed to have been incurred in 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Each disabling condition as shown by a veteran's service 
records, or for which she seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

On review of the medical evidence in this case, the Board 
notes that, although the veteran was seen on multiple 
occasions during service for complaints referable to the 
hands and wrists, which were variously diagnosed as 
deQuervain's disease, musculoskeletal pain, and probable 
arthritis, no definite diagnosis of arthritis was made, and 
no objective medical findings related to arthritis were 
recorded.  Similarly, on VA examination in December 1990, 
arthritis was diagnosed by history but the examiner found no 
objective evidence of abnormality.  The record reveals no 
objective evidence of arthritis during the presumptive period 
of one year following separation.  The earliest objective 
evidence attributed to arthritis was recorded by the VA 
examiner in 1993 more than two years after service.  In 
January 1994, the examiner reported that there could be early 
rheumatoid arthritis or other rheumatologic disease of 
systemic lupus erythematosus; however, no active signs of an 
arthritic process were detected at that time.  Symptoms 
referable to the hands and wrists were considered possible 
overuse syndrome in 1994.

Most recently, a VA examiner in April 1998 found that the 
veteran had a normal examination with no evidence of 
degenerative joint disease in the hands or wrists, and 
concluded after thorough review of the claims folder that she 
had no disorder of the hands or wrists which had its onset 
during active service.  X-rays conducted in April 1998 and on 
multiple occasions since service have been consistently 
negative for significant abnormalities, to include arthritis.  
Moreover, the record reveals no medical evidence or opinion 
to indicate an etiological link between symptoms and findings 
attributed to arthritis in 1993 and any symptoms or events 
noted during service.  Given the fact that this was a 
comprehensive examination conducted in conjunction with a 
review of the veteran's medical records, it is felt that this 
is the most persuasive evidence on file and that, at least as 
of now, supports the conclusion that the veteran does not 
currently have arthritis or other disability of the 
hands/wrists that is related to service.  In sum the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
hands.

In so concluding, the Board has also considered and weighed 
the argument offered by the veteran and her representative.  
The reference to treatise materials is relevant and holds 
some probative value.  38 C.F.R. § 3.159(a) (2003).  However, 
the fact that the veteran was treated with anti-steroidal 
inflammatory medications and that she manifested an elevated 
ESR on one occasion does not prove a current disability of 
arthritis or rheumatoid arthritis.  Furthermore, the Board 
has full confidence that the VA examiner in April 1998 has a 
more complete understanding of the medical requirements to 
diagnose arthritis or rheumatoid arthritis than does the 
veteran and her representative through citation of treatise 
materials.  See generally Sacks v. West, 11 Vet. App. 314 
(1998) (a generic medical treatise evidence that does not 
specifically opine to the particular facts of the case holds 
little probative value).  The veteran's own self-diagnosis 
and theory of causation holds no probative value in this 
case.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. §3.159(a) (lay person not competent to speak to 
matters requiring training in the medical sciences).

The fact of the matter in this case is that the VA examiner 
in April 1998 took into consideration the veteran's history 
of deQuervain's disease and PIP swelling with repeatedly 
negative x-ray examinations and ANA tests in arriving at a 
medical opinion that the veteran did not manifest a disorder 
of the wrist or hands related to active service.  Again, the 
Board stresses that there is no x-ray evidence of 
degenerative joint disease of record.  A physician reference 
to "history" of arthritis holds no probative value as to an 
actual diagnosis.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment, does not constitute medical evidence).  The Board 
has also notes that close inspection of the April 1993 VA 
examination report inaccurately references a "history of 
rheumatoid arthritis from the past" and relies upon 
intuition rather than medical findings to arrive at an 
apparent diagnosis of rheumatoid arthritis.  The April 1998 
VA examiner's opinion is based on review of the particular 
facts of this case in its entirety, and the underlying 
medical findings are entirely consistent with the medical 
findings of record.  The Board, therefore, places 
significantly more probative weight to the April 1998 VA 
opinion.  The appellant has not provided any independent 
medical evidence to establish that she now has an arthritic 
process involving her hands.

The Board therefore finds that the preponderance of the 
evidence establishes that the veteran does not have any 
current disability of the hands which is related to service 
or any events therein.  Therefore, the benefit of the doubt 
rule is not for application, see 38 U.S.C.A. § 5107(b) (West 
2002), and the claim must be denied.


ORDER

Service connection for arthritis of the hands is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



